DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,254,787 (Braun), with reference to US 8,376,174 (Nerswick), in view of US 7,703,627 (Yuhara).
Regarding claim 1, Braun teaches a storage box (B) for storing an article, the storage box having a lid (A) attachable to a body of the storage box, the lid and the body defining an interior storage space with peripheral walls, the storage box comprising: 
a body (B);
a lid (A) attachable to the body, the lid and the body defining an interior storage space with a peripheral wall; 
a locking assembly (Figure 8) arranged on a portion of the body to facilitate an open position and closed position of the storage box, wherein the locking assembly comprises: 
59, 62) defining a leaf spring (Examiner notes no structure or function is read into the term leaf spring beyond that which is explicitly claimed; Examiner refers to evidence citing of Nerswick, which teaches that leaf springs 222 can be flat; see Nerswick col. 6, line 30) attached to the peripheral side wall (56 is a sidewall of the container; by way of angle members 63 locating in flanges 64 of angle members 65) and including a center portion (the portion of 62 located under 61) and first end (63),
a latching member (60, 61) arranged on the center portion of the biasing member, the latching member being adapted to engage with an engaging portion (66) of the lid, wherein the biasing member biases the latching member to engage with the engaging portion of the lid (Examiner notes the instant lachign member is not pre-biased, e.g. installed onto the container with a spring load; instead, the element is biased back into the locked position upon releasing pushing pressure by a finger, as described in para. [0012]; the latching member of Braun is biased upon a release of pressure to engage lid lug 66); and 
a button (58) operably configured on the biasing member such that upon pressing the button, the biasing member biases and enable the latching member to disengage with the engaging portion of the lid thereby opening the storage box (resiliency described in col. 3, lines 1-3).  
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
a curved portion between the first end and the center portion configured to provide a predefined spring force which is more than a maximum force that can be applied by a child.
Yuhara teaches it is known to provide curved elastic arms (7) on either side of a center portion (6), which serve to move slide piece “in the back position” (col. 4, line 6).  Examiner notes that Braun portions (62) are the portions which provide the resiliency in the arm (col. 3, lines 1-2), and as such this would be an obvious location for substitution with the elastic arms of Yuhara.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spring element of Braun, providing the curved plastic arms (7) of Yuhara in place of the elastic arm portions (62), motivated by the benefit of a resiliency based on an arch as opposed to a flat strip, having a predictable outcome absent a teaching of an unexpected result.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 5, the latching member engages with the engaging portion of the lid when closing the lid (explicitly disclosed in Braun col. 2, lines 70-71 through col. 3, lines 1-3).  
Regarding claim 7, the button and the latching member is arranged central to the biasing member in a same plane (Examiner notes these elements in Braun are vertically aligned and thus read as being part of a same vertical plane).  


5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,254,787 (Braun), with reference to US 8,376,174 (Nerswick), in view of US 7,703,627 (Yuhara) as applied above to claim 1.
Regarding claim 4, Braun in view of Yuhara teaches all limitations substantially as claimed, but fails to explicitly teach the biasing member is configured with a spring force, which meets the US 16 CPSC CFR 1700.20 standard.  
However, Examiner notes that the biasing element (59, 62) comprises a strip taught to have resiliency in col. 3, lines 1-3.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the resiliency of the biasing element of Braun, forming it to meet the US 16 CPSC CFR 1700.20 standard or any other standard, motivated by the benefit of providing sufficient resiliency to prevent accidental opening.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 4, 5, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733